745 N.W.2d 783 (2008)
Teri Lynn GALLANT, Plaintiff-Appellee,
v.
Jon Andrew GALLANT, Jr., Defendant-Appellant, and
Gallant Transport, Inc., and Jon Andrew Gallant, Sr., Defendant/Intervenor-Appellee.
Docket No. 134902. COA No. 265396.
Supreme Court of Michigan.
March 24, 2008.
On order of the Court, the application for leave to appeal the June 21, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.